In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the appeal is from so much of an order granting appellant’s motion for reconsideration, on additional papers, as on reconsideration, adhered to the original decision denying appellants’ application, for a preference pursuant to rule 9 of the Kings County Supreme Court Rules. Order insofar as appealed from affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.